DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s filing filed on October 28, 2019
Claims 1-20 are pending 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 was filed prior to the mailing date of the first office action on 5/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 11/18/2020 was filed prior to the mailing date of the first office action on 5/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 11/12/2020 was filed prior to the mailing date of the first office action on 5/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 7/29/2020 was filed prior to the mailing date of the first office action on 5/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 7/22/2020 was filed prior to the mailing date of the first office action on 5/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 10/28/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 11/20/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 10/28/2019.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 2017/0235645, Theimer et al 8/17/2017, discloses an Isolated virtual networks, equivalent to a private network, that may be controlled by a client and comprising multi-tenant hosts.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 11 is rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter as failing to fall within a statutory category and as being directed to software per se since the claim(s) are missing a hardware element in the body of the claim limitations. Although the preamble of the claim(s) recites "A computer storage media" it does not inherently mean that the claim(s) are directed to a machine. The broadest reasonable interpretation of a computer storage media would include transitory propagating signals per se. Therefore, it is interpreted that all the features including the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over IDS Supplied Reference, US 20090282045, Hsieh in view of US 20190236598, Padmanabhan
 	In regards to claim 1, Hsieh teaches a data trustee environment comprising:one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors (see US 20090282045, Hsieh, para. 0049 and 0051, processor and memory); andan interface configured to use the one or more hardware processors to receive, from a plurality of tenants of the data trustee environment, a configuration of a data privacy pipeline(see US 2009282045, Hsieh, para. 0053, a tenant of a multi-tenant database[425] may employ the GUI to define a plurality of security trusts and specific data access rights for those security trusts), one or more computational steps of the data privacy pipeline(see US 20090282045, Hsieh, para. 0038 and 0055, where queries on the multi-tenant database are processed by converting the data access rights specified in a given security trust into row and column restrictions on the trust universes and generating overloads of the trusts universes that are expressed with SQL WHERE clauses. The multi-tenant query module 455 may also include executable instructions to convert the data access rights specified for the security trusts associated with each tenant into a syntax); and at least one of an output dataset of the data privacy pipeline or a permissible query associated with the data privacy pipeline(see US 20090282045, Hsieh, para. 0039 and 0068, where trustees may query all security trusts that they are entitled to access, wherein the data access rights associated with each security trust are converted into query syntax. This involves expressing the data access rights in terms of universe objects that are a part of trust universes associated with the security trusts which restrict and thus defines the output dataset and also defines permissible queries), wherein the data trustee environment is configured to deploy the configuration of the data privacy pipeline in the data trustee environment(see US 20090282045, Hsieh, fig. 7, where the plurality of access rights are deployed between tenants),  	Hsieh does not teach the received configuration comprising a specification of: an input dataset into the data privacy pipeline;without exposing the input dataset, based on an approval of the configuration by the plurality of tenants 	However, Padmanabhan teaches the received configuration comprising a specification of: an input dataset into the data privacy pipeline(see US 20190236598, Padmanabhan, para. 0493, where a system may be implemented using a VPN);without exposing the input dataset, based on an approval of the configuration by the plurality of tenants(see US 20190236598, Padmanabhan, para. 0493, where a VPN may be utilized, wherein a VPN restricts exposing information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsieh with the teaching of Padmanabhan because a user would have been motivated to enhance interoperability of the datasets, taught by Hsieh, by enabling dataset analysis and management to occur between datasets having disparate formats(see Padmanabhan, para. 0005) 
 	In regards to claim 2, the combination of Hsieh and Padmanabhan teach the data trustee environment of claim 1, wherein the specification of the input dataset comprises parameters of an input schema of the input dataset, the parameters comprising at least one specified property of the input dataset and one or more specified attributes of the specified property(see US 20090282045, Hsieh, para. 0068-0069, where a plurality of security trusts[i.e. input dataset] comprise a plurality of data access rights specifying various levels of access rights[i.e. attributes] between tenants).
 	In regards to claim 4, the combination of Hsieh and Padmanabhan teach the data trustee environment of claim 1, wherein the specification of the one or more computational steps comprises, for each computational step, a specified computation platform, a specified input to the computational step, a specified computation executable by the specified computation platform to generate a computational result, and a specified output schema of the computational result(see US 20090282045, Hsieh, para. 0068 and fig. 6, where security trusts[i.e. inputs] are used to specify data access rights that are subsequently converted[i.e. computational result] into queries[i.e. output schema]).
 	In regards to claim 6, the combination of Hsieh and Padmanabhan teach the data trustee environment of claim 1, wherein the specification of the output dataset of the data privacy pipeline comprises an indication to use a computational result of one of the one or more computational steps as the output dataset(see US 20090282045, Hsieh, para. 0068, where the query output of the converted security trust may consist of the expression “SQL WHERE” clause indicating a row and column restrictions for overloads of the trust universes).
 	In regards to claim 7, the combination of Hsieh and Padmanabhan teach the data trustee environment of claim 1, wherein the specification of the permissible query comprises a specified computation platform(see US 20090282045, Hsieh, para. 0007, where the Business Intelligence OnDemand platform may be used for providing multi-tenant implementation), a specified computational result of one of the one or more computational steps as the collaborative data(see US 20090282045, Hsieh, para. 0037, where a trust universe, associated with security trusts, are derived[i.e. computed] from other universes of the multi-tenant database), a specified computation executable by the specified computation platform to generate collaborative intelligence, and a specified output schema of the collaborative intelligence(see US 20090282045, Hsieh, para. 0038, where queries on the multi-tenant database are derived from the data access rights and may be executed by using SQL commands[output schema]).
 	In regards to claim 8, the combination of Hsieh and Padmanabhan teach the data trustee environment of claim 1, wherein the user interface is implemented as a web service of the data trustee environment and is configured to prompt the plurality of tenants to specify the configuration of the data privacy pipeline(see US 20090282045, Hsieh, para. 0058, where the content provider, Business Intelligence provider, may host the multi-tenant database via a web site, wherein a web server hosting the web site performs analysis and management of information).
 	In regards to claim 9, the combination of Hsieh and Padmanabhan teach the data trustee environment of claim 1, wherein the received configuration of the data privacy pipeline comprises parameterized access control restricting a set of the plurality of tenants from viewing a specified computation of one of the one or more computational steps(see US 20090282045, Hsieh, para. 0069-0070 and fig. 7, where a plurality of security trusts are configured to provide restrictive data access that’s dependent on the trust type).
 	In regards to claim 10, the combination of Hsieh and Padmanabhan teach the data trustee environment of claim 1, wherein the data privacy pipeline is provided as a cloud service implemented in the data trustee environment(see US 20090282045, Hsieh, para. 0016, where a cloud based computing environment may implement intelligent consensus).
2.) Claims 3, 5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090282045, Hsieh in view of US 20190236598, Padmanabhan and further in view of US 20180210936, Reynolds
 	In regards to claim 3, the combination of Hsieh and Padmanabhan teach the data trustee environment of claim 1. The combination of Hsieh and Padmanabhan do not teach wherein the specification of the input dataset identifies a placeholder dataset comprising specified parameters of an input schema of the input dataset without identifying the input dataset 	However, Reynolds teaches wherein the specification of the input dataset identifies a placeholder dataset comprising specified parameters of an input schema of the input dataset without identifying the input dataset (see US 20180210936, Reynolds, fig. 7, item 1307, 1309 and para. 0134, where dataset ingestion comprises a column portion[1307-placeholder] that is replaced by the data portion[1392-input schema]).(see Reynolds, para. 0002)
 	In regards to claim 5, the combination of Hsieh and Padmanabhan teach the data trustee environment of claim 1. The combination of Hsieh and Padmanabhan do not teach wherein the specification of the one or more computational steps includes, for one of the computational steps, a specified placeholder computation comprising an empty slot with an unspecified computation 	However, Reynolds teaches wherein the specification of the one or more computational steps includes, for one of the computational steps, a specified placeholder computation comprising an empty slot with an unspecified computation (see US 20180210936, Reynolds, fig. 7, item 1307, 1309 and para. 0134, where an unspecified portion[1307-empty slot] is replaced by the data portion[1392-computed portion]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Padmanabhan with the teaching of Reynolds because a user would have been motivated to improve dataset processing, taught by the combination of Hsieh and Padmanabhan, by providing summarization of dataset attributes to facilitate improved discovery and analysis(see Reynolds, para. 0002)
(see US 20090282045, Hsieh, para. 0068-0069, where a plurality of security trusts[i.e. input schema] comprise a plurality of data access rights[i.e. dataset] specifying various levels of access rights[i.e. parameters] between tenants), (ii) specified parameters of computational steps of the data privacy pipeline(see US 20090282045, Hsieh, para. 0038, where data access rights are converted[i.e. computed] into row and column restrictions) and (iii) an identification of a computational result of one of the computational steps as an output dataset of the data privacy pipeline(see US 20090282045, Hsieh, para. 0068 and fig. 6, where security trusts are used to specify data access rights that are subsequently converted[i.e. computational result] into queries[i.e. output dataset]); 	updating the current configuration to an updated configuration comprising the identified input dataset(see US 20090282045, Hsieh, para. 0080, where updates to data access rights[i.e. input dataset] associated with a security trust results in updating row and column restriction information); and 	deploying the updated configuration of the data privacy pipeline in the data trustee environment(see US 20090282045, Hsieh, fig. 7, where the plurality of access rights are deployed between tenants), 	However, Padmanabhan teaches providing access, to a first participating tenant of a group of participating tenants of a data trustee environment, to at least a portion of a current configuration of a data privacy pipeline under development by the group(see US 20190236598, Padmanabhan, para. 0217 and 0493, where tenants may be provided access to protected information, wherein an interface may be used to access data via a VPN[i.e. privacy pipeline]), 	without exposing the input dataset, based on an approval of the updated configuration by the group of participating tenants(see US 20190236598, Padmanabhan, para. 0493, where a VPN may be utilized, wherein a VPN restricts exposing information) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsieh with the teaching of Padmanabhan because a user would have been motivated to enhance interoperability of the datasets, taught by Hsieh, by enabling dataset analysis and management to occur between datasets having disparate formats(see Padmanabhan, para. 0005) 	the combination of Hsieh and Padmanabhan do not teach receiving from the first participating tenant an identification of an input dataset to replace the unspecified input dataset.(see US 20180210936, Reynolds, fig. 7, item 1307, 1309 and para. 0134, where an unspecified portion[1307] is replaced by the data portion[1392]) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Padmanabhan with the teaching of Reynolds because a user would have been motivated to improve dataset processing, taught by the combination of Hsieh and Padmanabhan, by providing summarization of dataset attributes to facilitate improved discovery and analysis(see Reynolds, para. 0002) 	.
 	In regards to claim 12, the combination of Hsieh, Padmanabhan, and Reynolds teach the one or more computer storage media of claim 11, wherein the specified parameters of the computational steps comprise, for each computational step, a specified computation platform(see US 20090282045, Hsieh, para. 0007, where the Business Intelligence OnDemand platform may be used for providing multi-tenant implementation), a specified input to the computational step(see US 20090282045, Hsieh, para. 0037, where a trust universe, associated with security trusts, are derived[i.e. computed] from other universes of the multi-tenant database), a specified computation executable by the specified computation platform to generate a corresponding computational result(see US 20090282045, Hsieh, para. 0037, where a trust universe, associated with security trusts, are derived[i.e. computed] from other universes of the multi-tenant database), and a specified output schema of the corresponding computational result(see US 20090282045, Hsieh, para. 0038, where queries on the multi-tenant database are derived from the data access rights and may be executed by using SQL commands[output schema]).
 	In regards to claim 13, the combination of Hsieh, Padmanabhan, and Reynolds teach the one or more computer storage media of claim 11, wherein the specified parameters of the computational steps comprise at least one software script provided by the second participating tenant of the group(see US 20090282045, Hsieh, fig. 11, where pseudo code[i.e. script] is used to generate a universe overload when a trustee access a multi-tenant database).
 	In regards to claim 14, the combination of Hsieh, Padmanabhan, and Reynolds teach the one or more computer storage media of claim 11, wherein the updated configuration comprises a specification of a permissible query on a corresponding computational result of one of the computational steps, the specification comprising a specified computation platform(see US 20090282045, Hsieh, para. 0007, where the Business Intelligence OnDemand platform may be used for providing multi-tenant implementation), a specified computation executable by the specified computation platform to generate collaborative intelligence from the corresponding computational result(see US 20090282045, Hsieh, para. 0037, where a trust universe, associated with security trusts, are derived[i.e. computed] from other universes of the multi-tenant database), and a specified output schema of the collaborative intelligence(see US 20090282045, Hsieh, para. 0038, where queries on the multi-tenant database are derived from the data access rights and may be executed by using SQL commands[output schema]).
(see US 20090282045, Hsieh, para. 0058, where the content provider, Business Intelligence provider, may host the multi-tenant database via a web site, wherein a web server hosting the web site performs analysis and management of information[e.g. ID info.]).
 	In regards to claim 16, the combination of Hsieh, Padmanabhan, and Reynolds teach the one or more computer storage media of claim 11, wherein the updated configuration of the data privacy pipeline comprises parameterized access control restricting a set of the participating tenants from viewing a specified computation of one of the one or more computational steps(see US 20090282045, Hsieh, para. 0080, where updates to data access rights[i.e. input dataset] associated with a security trust results in updating row and column restriction information).
 	In regards to claim 17, Hsieh teaches a method for generating a data privacy pipeline, the method comprising: receiving, from a first contributing tenant of a group of collaborating tenants of a data trustee environment, specified parameters of a computational step of the data privacy pipeline under development by the group(see US 20090282045, Hsieh, para. 0038, where data access rights are converted[i.e. computed] into row and column restrictions), the specified parameters including a specified input schema for computational step(see US 20090282045, Hsieh, para. 0037, where a trust universe, associated with security trusts, are derived[i.e. computed] from other universes[i.e. input schema] of the multi-tenant database), a specified output schema for the computational step(see US 20090282045, Hsieh, para. 0038, where queries on the multi-tenant database are derived from the data access rights and may be executed by using SQL commands[output schema]), and  	receiving, from a second contributing tenant of the group, a specification of the computation of the computational step(see US 20090282045, Hsieh, para. 0037, where a trust universe, associated with security trusts, are derived[i.e. computed] from other universes of the multi-tenant database); and 	deploying the data privacy pipeline in the data trustee environment by executing the computation of the computational step on at least one input dataset provided by one of the collaborating tenants(see US 20090282045, Hsieh, fig. 7, where the plurality of access rights are deployed between tenants), 	Hsieh does not teach without exposing the at least one input dataset, based on an approval of the data privacy pipeline by the group of collaborating tenants 	However, Padmanabhan teaches without exposing the at least one input dataset, based on an approval of the data privacy pipeline by the group of collaborating tenants (see US 20190236598, Padmanabhan, para. 0493, where a VPN may be utilized, wherein a VPN restricts exposing information) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsieh with the teaching of Padmanabhan because a user would have been motivated to enhance interoperability of the datasets, taught by Hsieh, by enabling dataset analysis and management to (see Padmanabhan, para. 0005); 	the combination of Hsieh and Padmanabhan do not teach an empty slot for an unspecified computation of the computational step. However, Reynolds teaches an empty slot for an unspecified computation of the computational step(see US 20180210936, Reynolds, fig. 7, item 1307, 1309 and para. 0134, where an unspecified portion[1307-empty slot] is replaced by the data portion[1392]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Padmanabhan with the teaching of Reynolds because a user would have been motivated to improve dataset processing, taught by the combination of Hsieh and Padmanabhan, by providing summarization of dataset attributes to facilitate improved discovery and analysis(see Reynolds, para. 0002) 	.
 	In regards to claim 18, the combination of Hsieh, Padmanabhan, and Reynolds teach the method of claim 17, wherein the specification of the computation of the computational step comprises a software script provided by the second contributing tenant(see US 20090282045, Hsieh, fig. 11, where pseudo code[i.e. script] is used to generate a universe overload when a trustee access a multi-tenant database), and wherein deploying the data privacy pipeline is further performed without exposing the software script(see US 20190236598, Padmanabhan, para. 0493, where a VPN may be utilized, wherein a VPN restricts exposing information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hsieh and Reynolds with the teaching of Padmanabhan because a user would have been (see Padmanabhan, para. 0005)
 	In regards to claim 19, the combination of Hsieh, Padmanabhan, and Reynolds teach the method of claim 17, wherein receiving the specified parameters of the computational step and the specification of the computation of the computational step is via a web service of the data trustee environment(see US 20090282045, Hsieh, para. 0058, where the content provider, Business Intelligence provider, may host the multi-tenant database via a web site, wherein a web server hosting the web site performs analysis and management of information[e.g. parameters info.]).
 	In regards to claim 20, the combination of Hsieh, Padmanabhan, and Reynolds teach the method of claim 19, wherein the web service is configured to implement parameterized access control restricting a set of the collaborating tenants from viewing the computation specified by the second contributing tenant(see US 20090282045, Hsieh, para. 0080, where updates to data access rights[i.e. input dataset] associated with a security trust results in updating row and column restriction information).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is .  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438